Citation Nr: 9911285	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  96-34 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to an increased rating for a right knee 
patellectomy, currently evaluated as 20 percent disabling.

4.  Entitlement to assignment of a higher disability 
evaluation for a left knee disability, currently evaluated as 
20 percent disabling.

5.  Entitlement to assignment of a higher disability 
evaluation for hemorrhoids, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
October 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 1996 and April 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota, which denied the benefits 
sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the veteran's claims 
for higher ratings for a right knee patellectomy, for a left 
knee disability, and for hemorrhoids, has been obtained by 
the RO.

2.  There is no competent medical evidence of record to show 
that the veteran's service-connected knee disabilities caused 
or aggravated a current cervical spine disorder, nor is there 
and competent evidence of a nexus, or link, between a 
cervical spine disorder and any incident of his active 
military service.

3.  There is no competent medical evidence of record to show 
that the veteran's service-connected knee disabilities caused 
or aggravated a current lumbar spine disorder, nor is there 
and competent evidence of a nexus, or link, between a lumbar  
spine disorder and any incident of his active military 
service.

4.  The veteran's patellectomy, right knee, is currently 
productive of no more than moderate symptomatology or 
functional impairment.
5.  The veteran's left knee disability is productive of no 
more than mild instability or subluxation and arthritis with 
painful but essentially full motion at the time of grant of 
service connection, effective December 1992, and the evidence 
since that time does not reflect more than mild overall 
impairment or compensable limitation of motion. 

6.  The veteran's hemorrhoids were productive of frequent 
occurrences without  persistent bleeding with secondary 
anemia or fissures at the time of the grant of service 
connection, effective October 1969, and the evidence dated 
since that time does not reflect persistent bleeding with 
secondary anemia or fissures.   


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well grounded 
claim for service connection for a cervical spine disorder.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has not presented evidence of a well grounded 
claim for service connection for a lumbar spine disorder.  
38 U.S.C.A. § 5107 (West 1991).

3.  The schedular criteria for an evaluation in excess of 20 
percent for a right knee patellectomy, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5257 (1998).

4.  The schedular criteria for assignment of a higher 
disability evaluation for a left knee disability, currently 
evaluated as 20 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5257 (1998).

5.  The schedular criteria for assignment of a higher 
disability evaluation for hemorrhoids, currently evaluated as 
10 percent disabling, have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7336 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Service connection may also be established for disabilities 
that are proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a).  
Furthermore, any additional disability resulting from the 
aggravation of a non-service connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

In reviewing any claim for service connection, however, the 
initial question is whether the claim is well grounded.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  Savage, 10 Vet. App. at 498.  That evidence 
must be medical, unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
Id.  If the chronicity provision does not apply, a claim may 
still be well grounded "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id.  

The veteran does not contend, nor does the evidence reflect 
otherwise, that his cervical spine and lumbar spine disorders 
are directly related to an incident of his military service.  
Rather, he contends that his back disorders are secondary to 
his service-connected knee disabilities.

The Board has thoroughly reviewed the evidence of record, and 
finds that for the reasons set forth below, there is no basis 
for establishing service connection for a cervical spine 
disorder or for a lumbar spine disorder as secondary to his 
service-connected knee disabilities, or on a direct basis.

Initially, the Board acknowledges that the veteran has 
presented adequate evidence of a current cervical spine 
disorder and lumbar spine disorder.  In that regard, the 
record contains numerous private medical records reflecting 
treatment for the foregoing disorders from approximately the 
mid 1980's to the early 1990's.  

More recently, in a January 1995 private medical statement 
from John E. Larkin, Jr., M.D., it was noted that the veteran 
had severe neck and back problems, including a fusion of his 
cervical spine from C4 to C7, and multiple procedures in his 
lumbar spine.  The doctor opined "I believe he would be 
significantly better off if he were not limping as much as he 
does secondary to his knee problems."  

In an August 1995 VA examination, the veteran was diagnosed 
with status post lumbosacral spine surgery, involving fusion 
and foraminotomy, and a laminectomy, as well as degenerative 
disc disease of the lumbosacral spine.  The examiner opined 
that the degenerative changes were likely to have been 
accelerated by the veteran's obesity.  He further stated that 
"it is likely that the veteran would have at this point some 
degenerative changes of the knees and back because of the 
extra weight that he carries."

In a February 1997 VA examination, the veteran was assessed 
with cervical and lumbar fusion and arthritis.  X-ray 
evidence revealed degenerative disc disease and degenerative 
joint disease of the C3-4 level, as well as degenerative disc 
disease and facet arthropathy, most severe at L4 through S1.  
However, the examiner opined that "this condition is likely 
not related to the veteran's knee condition that he obtained 
while in the service."  In that regard, the examiner noted 
that the veteran had been involved in motor vehicle accidents 
in 1971 and 1977, with injuries to his neck and low back that 
resulted in fusions of the lumbosacral area and cervical 
area.  It was the examiner's impression that the veteran was 
limited in his neck and low back, but he did not see a direct 
correlation with the veteran's knee injury.  

In light of the foregoing evidence of record, the Board finds 
that despite the presence of a current cervical spine 
disorder and lumbar spine disorder, there is no competent 
medical evidence of record of a nexus, or link, between such 
disorders and the veteran's service-connected knee 
disabilities, as he contends.  As such, there is no basis for 
establishing secondary service connection.  See 38 C.F.R. 
§ 3.310(a).  There is also no medical evidence of record of a 
nexus, or link, between any current cervical spine disorder 
and lumbar spine disorder and an incident of the veteran's 
active military service, so as to establish service 
connection on a direct basis.  In fact, as summarized above, 
recent medical evidence negates a nexus between the veteran's 
claimed disorders and his knee disabilities.  Rather, the 
evidence seems to indicate that the veteran's cervical spine 
and lumbar spine disorders are related to post-service 
automobile accidents, and the veteran's body weight.  

The Board acknowledges the veteran's contentions that his 
cervical spine and lumbar spine disorders are related to his 
knee disabilities.  However, as the veteran does not appear 
to have had any medical training or expertise, his 
unsupported assertions do not constitute competent evidence 
of the required medical nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (laypersons are not competent to 
offer medical opinions).  See also Grottveit, 5 Vet. App. at 
93 (lay assertions of medical [etiology] cannot constitute 
evidence to render a claim well grounded under section 
5107(a)).  In short, in the absence of competent medical 
evidence of a nexus between the veteran's current cervical 
spine disorder and lumbar spine disorder and his service-
connected knee disabilities, or an incident of his active 
military service, his appeal must fail as not well grounded. 

In light of the foregoing, the Board finds that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for service connection for a 
cervical spine disorder and a lumbar spine disorder.  As 
such, the VA is under no further duty to assist the veteran 
in developing the facts pertinent to the claim.  See Epps, 
126 F.3d at 1468 ("there is nothing in the text of 
[38 U.S.C.A.] § 5107 to suggest that the [VA] has a duty to 
assist a claimant until the claimant meets his or her burden 
of establishing a 'well grounded' claim.").  Furthermore, 
the Board is unaware of the existence of any relevant 
evidence, which, if obtained, would well ground the veteran's 
claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 ( Fed. 
Cir. 1997).  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that utilized by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).  The Board views its discussion as 
sufficient to inform the veteran of any evidence necessary to 
present a well-grounded claim for service connection for a 
cervical spine disorder and for a lumbar spine disorder.  See 
McKnight,131 F.3d at 1485; Robinette, 8 Vet. App. at 77-78.  
In that regard, competent medical evidence is needed that 
establishes a current diagnosis of a cervical spine disorder 
and a lumbar spine disorder, as well as competent medical 
evidence of a nexus, or link, between such disorders and a 
service-connected disability, or an incident of the veteran's 
active military service.  

II.  Increased Ratings

In regard to the veteran's claim for an increased rating for 
a right knee patellectomy, the Board finds that claim well-
grounded within the meaning of 38 U.S.C.A. § 5107(a), as a 
claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

As to the issues regarding a left knee disability and 
hemorrhoids, the Board notes that when the veteran initiated 
his appeal of those issues, he was appealing the original 
assignment of disability evaluations following an award of 
service connection.  As such, those claims are also well-
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Moreover, the severity of the left 
knee disability and hemorrhoids are to be considered during 
the entire period from the initial assignment of disability 
ratings to the present time.  See Fenderson v. West, No. 96-
947 (U.S. Vet. App. Jan. 20, 1999).  The Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed, as to all claims.  Accordingly, no further 
development is required to comply with the duty to assist the 
veteran in establishing his claims.  See 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1; see Fenderson, supra. 

In evaluating disabilities of the musculoskeletal system it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

A.  Right Knee

A review of the record reveals that in an August 1970 rating 
decision, the veteran was granted service connection for a 
right knee patellectomy, and assigned a 10 percent evaluation 
from October 1969.  That decision was based on evidence that 
included the veteran's service medical records, which 
revealed an in-service right knee injury for which the 
veteran subsequently underwent a patellectomy.  Following 
that rating decision, the evaluation for the veteran's right 
knee disability was increased to 20 percent in an April 1973 
rating decision, effective March 1973, and then reduced to 
noncompensable in a June 1975 rating decision, effective 
September 1975.  In a November 1988 rating decision, the 
veteran was again assigned a 20 percent evaluation for his 
right knee disability, effective from June 1988.  That 
evaluation has remained in effect, and is the subject of this 
appeal.

The evidence considered at the time of the November 1988 
rating decision included, in part, findings in an October 
1988 VA examination report, in which it was noted that the 
veteran had undergone an arthrogram in 1983, as well as 
arthroscopic surgery a few years prior.  The veteran's gait 
appeared normal, but there was crepitation to movement, and 
obvious loss of the patella in the right knee area.  

The veteran was assigned a 20 percent evaluation for 
residuals of a right knee patellectomy, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, which rates knee impairment, 
including subluxation and lateral instability.  A 20 percent 
evaluation requires moderate knee impairment, and a 30 
percent evaluation requires severe knee impairment.  

Subsequent to the assignment of a 20 percent evaluation in 
the November 1988 rating decision, the evidence regarding the 
veteran's right knee disability is summarized as follows.  In 
an April 1994 VA examination, the veteran was diagnosed with 
right knee removal of patella, because of multiple fractures 
followed by atrophy of that leg with marked weakness, pain, 
and giving out.  The veteran was noted to walk by placing 
most his weight on his left leg.  The veteran reported that 
the right knee would give out several times per year.

In an August 1995 VA examination, the veteran was diagnosed 
with status post patellectomy, from March 1969, as well as 
status post right knee arthroscopic surgery, mild bilateral 
knee joint narrowing, and a 10 percent valgus deformity of 
the right knee.  Examination revealed a right limp.  Range of 
motion was zero to 130 degrees.  The knees manifested no 
excessive lateral instability.  

Outpatient clinic records dated from 1995 to 1996 show that 
the veteran was evaluated and treated for various ailments 
and complaints.  It was reported in July 1996 that he had 
bilateral knee degenerative joint disease.

In September 1996, Dr. Smith, a VA orthopedic surgeon, 
reported that the veteran had bilateral degenerative joint 
disease of both knees.  It was specifically noted that he had 
very significant tricompartmental degenerative joint disease 
of both knees which was significantly affecting his ability 
to participate in any activities which require excessive 
amounts of standing or walking.  It was further reported 
that, because of the severity of his knees, he was not an 
adequate candidate for a proximal tibial osteotomy, and due 
to his age it would be potentially more harmful than good to 
do the total knee arthroplasties because of the high 
incidence of revisions required with a person of his age.  
Continued conservative treatment was recommended.   

In a February 1997 VA examination, it was noted that the 
veteran had been severely limited from his right knee 
condition, with chronic pain and decreased mobility.  The 
veteran indicated that he had difficulty with simple tasks, 
such as tying his shoes and getting dressed.  It was also 
noted that the veteran had obvious degenerative arthritis of 
the right knee.  An x-ray report revealed status post 
patellectomy of the right knee with mild medial degenerative 
joint disease.  An x-ray of the left knee was reported as 
normal.

In March 1998, the veteran underwent a VA examination for his 
joints, and was diagnosed with status post patellectomy, 
right knee.  The veteran was noted to walk with a definite 
limp, favoring his right leg.  There was a well-healed, 
nontender 16 centimeter longitudinal scar over the right 
knee.  There was no effusion, but there was a grating and 
snapping sensation that was palpable upon maximum flexion.  
Extension was only to 10 degrees.  An x-ray report indicated 
that there were no significant degenerative changes on the 
right knee, and there was no significant change in 
appearance, as compared to the findings in February 1997.

The Board has thoroughly reviewed the evidence of record 
regarding the veteran's right knee, and finds that the 
preponderance of the evidence is against assignment of an 
evaluation in excess of 20 percent for a right knee 
disability.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic 
Code 5257.  The Board acknowledges the objective findings of 
record, including chronic pain, limited function, some 
limited motion, and a palpable grating and snapping sensation 
with motion.  However, the Board finds that these symptoms 
are already reflected in the currently assigned 20 percent 
evaluation under Diagnostic Code 5257.  Furthermore, the 
Board finds that the current 20 percent evaluation also 
contemplates any functional limitations due to pain.  See 38 
C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. at 206-7.  

The Board has considered whether the veteran may be entitled 
to a higher disability evaluation for a right knee disability 
under related diagnostic code provisions.  However, there is 
no of evidence of knee ankylosis (Diagnostic Code 5256); 
flexion limited to 15 degrees (Diagnostic Code 5260); 
extension limited to 20 degrees (Diagnostic Code 5261); or 
impairment of the tibia of fibula (Diagnostic Code 5262), so 
as to warrant a higher disability evaluation under any of 
those provisions. 

Furthermore, the Board acknowledges the February 1997 x-ray 
findings of mild degenerative changes in the right knee.  
However, the Board notes that the veteran is not service-
connected for degenerative arthritis of the right knee, and 
there is no evidence that the veteran developed degenerative 
arthritis in the right knee until many years after his in-
service right knee injury.  Additionally, in the August 1995 
VA examination report, the examiner suggests that the 
degenerative changes in the veteran's knees are due to his 
obesity.  Thus, despite the current presence of degenerative 
changes in the right knee, as well as the limitation of 
extension, the Board finds no basis to assign a separate 
compensable evaluation for degenerative arthritis in the 
right knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5261; see generally VAOPGCPREC 9-98.  

In short, the Board finds that there is no basis for an 
evaluation in excess of 20 percent for a right knee 
disability at this time.  In reaching the foregoing 
determination the Board has considered the clinical 
manifestations of the veteran's right knee disability and its 
effects on the veteran's earning capacity and his ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  As noted 
above, the functional impairment which can be attributed to 
pain or weakness has also been considered, see 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and DeLuca, 8 Vet. App. at 206, along 
with all other pertinent aspects of 38 C.F.R. Parts 3 and 4.  
There is no medical evidence of flare-ups of pain, weakness, 
incoordination, or other symptoms with objective findings, 
such as disuse atrophy, which have been reported as causing 
any additional functional limitation of the right knee beyond 
the degree that is already being compensated.  In conclusion, 
the current medical evidence, as previously discussed, is 
consistent with no more than a 20 percent evaluation for a 
right knee disability.  Should the veteran's disability 
picture change in the future, he may be assigned a higher 
rating.  See 38 C.F.R. § 4.1.  At present, however, there is 
no basis for assignment of an evaluation in excess of 20 
percent.

B.  Left Knee

In a March 1996 rating decision, the veteran was granted 
service connection for degenerative arthritis of the left 
knee, and assigned a 10 percent evaluation from December 
1992.  The veteran disagreed with the disability evaluation 
assigned for his left knee and initiated this appeal.  The 
March 1996 rating decision was based on post-service medical 
evidence, including findings in an April 1994 VA examination 
report and an August 1995 VA examination report.  In the 
April 1994 VA examination, the examiner indicated that the 
veteran's left knee had meniscus degeneration, due to 
carrying most of the veteran's weight because of his right 
knee injury.  An x-ray of the left knee revealed lateral 
subluxation of the left patella, as well as mild bilateral 
knee joint narrowing.  

In the August 1995 VA examination, the veteran was diagnosed 
with lateral subluxation of the left patella.  However, it 
was also noted that there was no excessive patellar mobility 
or lateral instability in either knee.  Further, the examiner 
commented that the veteran had some degenerative changes 
involving both knees.

The veteran was assigned a 10 percent evaluation for 
degenerative arthritis of the left knee pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261, which rates limitation of 
extension of the leg.  Initially, the Board notes that 
degenerative arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  According to those rating criteria, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion, under the 
appropriate diagnostic codes for the joint involved.  As 
noted above, limited leg extension is rated under Diagnostic 
Code 5261, which prescribes a 10 percent evaluation for 
evidence of extension limited to 10 degrees; a 20 percent 
evaluation requires evidence of extension limited to 15 
degrees; and a 30 percent evaluation requires evidence of 
extension limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.
Following the March 1996 rating decision, VA outpatient 
clinic records and the statement from a VA orthopedic surgeon 
in September 1996, noted above, showed bilateral knee 
arthritis.  Upon a February 1997 VA examination, the veteran 
was assessed with chronic pain in his left knee, as well as 
limitation of strength and activity.  Objective examination 
revealed no erythema or edema in the joint, nor was there any 
obvious laxity of the meniscal ligaments.  Range of motion 
was normal.  An x-ray of the veteran's left knee was reported 
as normal.  

In March 1998, the veteran underwent a VA examination for his 
joints, and was diagnosed with degenerative arthritis of the 
left knee.  Objective findings included evidence of small 
effusion, as well as tenderness in the medial joint space.  
Flexion was to 140 degrees, and no crepitus was palpable.  
The veteran walked with a limp, favoring his right leg.  An 
x-ray report indicated there were no significant changes, as 
compared to the findings in February 1997.

In an April 1998 rating decision, the veteran's left knee 
disability was reevaluated as 20 percent disabling, effective 
from December 1992.  The 20 percent evaluation has remained 
in effect, and is the subject of this appeal.  The Board 
notes that although the veteran was granted a higher rating 
for his left knee disability during the pendency of his 
appeal, he has not been granted the highest evaluation 
available, and the appeal as to that issue has not been 
abrogated.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the April 1998 rating decision, the RO assigned a 20 
percent evaluation for the veteran's left knee disability, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, which 
rates knee impairment, including subluxation and lateral 
instability; a 10 percent evaluation is assigned for slight 
impairment; a 20 percent evaluation requires moderate 
impairment; and a 30 percent evaluation requires severe knee 
impairment.  

The Board has thoroughly reviewed the evidence of record 
regarding the veteran's left knee, and finds that the 
preponderance of the evidence is against assignment of an 
evaluation in excess of 20 percent for a left knee 
disability.  While the X-ray evidence is conflicting, with 
the most recent films reported as normal, there is 
radiographic evidence of arthritis of the left knee and, 
unlike the right knee, service connection is in effect for 
arthritis in this joint.  Accordingly, the Board will 
consider 38 C.F.R. § 4.71a, Diagnostic Code 5003, for 
degenerative arthritis, and the range of motion codes (5260 
and 5261), along with Diagnostic Code 5257.

The record contains no recent medical evidence of crepitus, 
swelling, obvious laxity, or lateral instability.  Rather, 
the evidence indicates some effusion, tenderness, and 
complaints of pain.  The Board finds that these symptoms are 
consistent with no more than slight knee impairment.  
38 C.F.R. § 4.71a, Code 5257. 

Turning next to the question of arthritis and limitation of 
motion, the Board finds that, as there is x-ray evidence of 
arthritis and clinical evidence of painful motion of the left 
knee, a 10 percent rating is warranted under 38 C.F.R. 
§ 4.71a, Code 5003; VAOPGCPREC 9-98; Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  However, as there is no 
more than slight impairment of the knee (rated 10 percent) 
within the meaning of Code 5257, the 10 percent rating for 
arthritis with painful motion of the left knee does not 
result in a rating in excess of 20 percent.  There is no 
medical evidence of record to show limitation of motion of 
the left knee to a degree that would support even a 
compensable rating under Code 5260 or 5261.  In fact, range 
of motion was reported as normal upon the February 1997 VA 
examination, and flexion was reported as to 140 degrees, 
which is normal (see 38 C.F.R. § 4.71a, Plate II) upon the 
March 1998 VA joints examination.  The 10 percent rating for 
symptomatic removal of cartilage under Code 5259 is not 
applicable here; the veteran is service-connected for 
arthritis; but even if it were, the current 20 percent 
rating, with 10 percent for slight overall impairment of the 
knee, would take such into account.      

In considering other possible rating criteria, the Board 
notes that there is no evidence of record of ankylosis 
(Diagnostic Code 5256); dislocation of the cartilage with 
frequent episodes of locking, pain and effusion into the 
joint (Code 5258); or impairment of the tibia and fibula 
(Diagnostic Code 5262).  Therefore, there is no basis for a 
higher rating under other related diagnostic code provisions.  
In short, the Board finds that the currently assigned 20 
percent evaluation for a left knee disability is appropriate, 
and there is no basis for a higher evaluation at this time.  

In reaching the foregoing determination the Board has 
considered the clinical manifestations of the veteran's left 
knee disability and its effects on the veteran's earning 
capacity and his ordinary activity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  As noted above, the functional impairment 
which can be attributed to pain or weakness has also been 
considered, see 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 8 
Vet. App. at 206-7, along with all other pertinent aspects of 
38 C.F.R. Parts 3 and 4.  In conclusion, the current medical 
evidence, as previously discussed, is consistent with no more 
than a 20 percent evaluation for a left knee disability.  
There is no clinical evidence of flare-ups of pain, weakness, 
incoordination, or other left knee symptoms, with objective 
findings such as disuse atrophy, which is consistent with 
additional functional limitation of the left knee to a degree 
that would support a higher rating under the range of motion 
codes or any other possible applicable rating criteria.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation in excess of 20 percent.

C.  Hemorrhoids

The veteran was granted service connection for hemorrhoids in 
a March 1996 rating decision, and a 10 percent evaluation was 
assigned from October 1969.  That evaluation has remained in 
effect, and is the subject of this appeal.  The March 1996 
rating decision was based on evidence that included records 
of in-service treatment for hemorrhoids in March 1969, and a 
September 1995 VA record, which indicates that the veteran 
had large hemorrhoids.

The RO assigned a 10 percent evaluation for the veteran's 
hemorrhoids pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7336, which requires hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent occurrences; a 20 percent evaluation 
requires hemorrhoids with persistent bleeding, and with 
secondary anemia or with fissures.  

Following the March 1996 rating decision, a March 1995 
private medical record (source unclear) was associated with 
the veteran's claims file, which revealed an impression of 
hemorrhoids and bleeding, for which fiber foods and witch 
hazel were recommended.  A June 1997 VA outpatient treatment 
record reveals that the veteran was seen with large, mixed 
hemorrhoids, as well as some scarring consistent with a 
history of fissure.  The impression was symptomatic mixed 
hemorrhoids; and it was noted that the veteran was going to 
consider elective surgery.  

In a March 1998 VA examination, the veteran was noted to have 
a soft abdomen, and the anorectal examination was grossly 
within normal limits.  Anoscopic examination revealed modest 
internal hemorrhoids in several quadrants.  Flexible 
sigmoidoscopic examination performed to 30 centimeters 
revealed a polyp in the midrectum.

The Board has thoroughly reviewed the evidence of record, and 
finds that the preponderance of the evidence is against 
assignment of a disability evaluation in excess of 10 
percent, and there is no basis for a higher evaluation at 
this time.  The Board notes that although the evidence 
reflects that the veteran has been treated for frequent 
occurrences of hemorrhoids over the years, and has had some 
bleeding, and a history of fissures, the record is devoid of 
any evidence of persistent bleeding or secondary anemia, or 
current fissures.  In short, the Board finds that the 
veteran's hemorrhoids more closely approximated the criteria 
for a 10 percent disability evaluation at the time of the 
grant of service connection, effective October 1969, and the 
evidence since that time is not productive of more than a 10 
percent evaluation.  See 38 C.F.R. § 4.114, Diagnostic Code 
7336.  As such, the appeal is denied.  



D.  Conclusion

In reviewing all of the issues discussed in this decision, 
the Board has been cognizant of the provisions of 38 U.S.C.A. 
§ 5107(b).  However, there is not such a state of balance of 
the positive evidence with the negative evidence as to any of 
the issues to allow for favorable determinations. 

In addition, the Board finds no indication in the record that 
the schedular criteria are inadequate to evaluate the 
veteran's right knee disability, left knee disability, and 
hemorrhoids.  In this regard, the Board notes that there has 
been no showing that the disabilities under consideration 
have caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluations), or 
necessitated frequent periods of hospitalization, or that the 
disability otherwise renders impracticable the application of 
the regular schedular standards.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).















ORDER

In the absence of evidence of well grounded claims, service 
connection for a cervical spine disorder and for a lumbar 
spine disorder, is denied.

An evaluation in excess of 20 percent for a right knee 
patellectomy is denied.

The claim for assignment of a disability evaluation in excess 
of 20 percent for a left knee disability is denied.

The claim for assignment of a disability evaluation in excess 
of 10 percent for hemorrhoids is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

